Title: To James Madison from David Easterbrook and Others, 3 January 1817
From: Easterbrook, David
To: Madison, James


        
          City of Baltimore. 3d. January 1817.
        
        The Petition of David Easterbrook, William Taylor—and Paul Bentalou and Cumberland Dugan, Executors of James Clarke deceased, all of the City of Baltimore, Most respectfully Sheweth;
        That the Schooner President commanded by Clement Cathell was together with her Cargo both belonging to David Easterbrook one of your Petitioners, Seized by the Collector of the Port of Baltimore on her return from a voyage to Port au Prince in the Island of St. Domingo in the year 1809 for an alledged violation of the then existing non-intercourse Law, and on the 18th. of October in the same year an Information was exhibited and filed against the said vessel and her Cargo in the District Court

of the United States for the Maryland District by John Stephens Esqr as Attorney of the United States for that District: That a Claim was thereupon interposed by David Easterbrook one of your Petitioners as the lawful owner of said vessel & Cargo and at June term 1810 it was by the District Judge ordered, adjudged and Decreed that the said Information or libel should be dismissed and the said Schooner & Cargo be restored to your said Petitioner David Easterbrook as Claimant thereof: That from the said Decree the United States by their said Attorney prayed an Appeal to the Circuit Court for the fourth Circuit of the United States in the District of Maryland, in which said Court the said Decree of the District Court was reversed, and a Decree of Condemnation ordered, from which said Decree of reversal and sentence of Condemnation your Petitioner David Easterbrook Appealed to the Supreme Court of the United States where the said Decree was Affirmed; That in the progress of the said Information the said Schooner & her Cargo were delivered to your Petitioner David Easterbrook upon his giving Bond with your Petitioner William Taylor and the said James Clarke deceased as his securities to abide the final Judgment to be rendered in the Premises; That suits have been since brought upon the Bond and Judgments obtained against your Petitioners David Easterbrook and William Taylor in the Circuit Court of the United States for the District of Maryland, which Judgements are Still depending, and owing to the decease of the said James Clarke Judgments have been delayed against your Petitioners Paul Bentalou & Cumberland Dugan who are the Executors of the said James Clarke’s Estate, but there is no doubt that Judgments will be obtained against them at the next Court.
        Your Petitioner David Easterbrook would beg leave for himself most respectfully to represent to Your Excellency that he embarked in the voyage above mentioned under a Conviction that it would not be construed into a violation of the then existing Law of the Country. Those Laws indeed prohibited Commercial intercours⟨e⟩ with Great Britain & France and their dependenc[i]es, but long previous to that period St. Domingo had broken off her political connection with France, She no longer considered herself as a Colony, She had proclaimed her Independence, and had successfully maintained that Independence by her Arms. That under these circumstances she had a right to be considered & treated by other Nations as a Sovereign Government; and as being therefore entitled to maintain a Commercial intercourse with the world was an impression entertaind by your Petitioner in Common with a large portion of the community, and fortified by the Opinion of many distinguished Statesmen & eminent Lawyers of this Country, And it was under this impression that the said voyage was prosecuted. Your Petitioner trusts Therefore that however mistaken in his Judgment, your Excellency will believe his motives to have been innocent and that no violation of the Law was intended.
        
        Your Petitioners in Conclusion beg leave to repr[e]sent that by a long train of misfortunes followed by injurious effects of the recent war upon their property in Shipping the Affairs of the said David Easterbrook & William Taylor have been reduced to absolute ruin & Bankruptcy; and that from Certain Causes the Estate of the said James Clarke is insufficient for the payment of the debts due by it.
        Your Petitioners Therefore, most respectfully, but earnestly pray that your Excellency will take their Case into Consideration and will grant them such relief as to your Excellency shall seem meet. And as in duty bound they will ever pray.
        
          


David Easterbrook




William Taylor




Paul Bentalou
}
Execu⟨tors⟩ of 


Cumbd. Dugan
  la⟨te⟩ James ⟨Clarke⟩



        
      